COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00406-CV


EUGENE WATTS                                                          APPELLANT

                                         V.

FRANCIS SAURI NATHAN                                                    APPELLEE


                                      ----------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
                    TRIAL COURT NO. 2013-006725-2

                                      ----------

                MEMORANDUM OPINION1 AND ORDER

                                      ----------

      Appellant Eugene Watts, appearing pro se, timely filed a notice of appeal

from a county court at law’s judgment following a de novo appeal from a small

claims court’s judgment. On June 8, 2015, Appellee Francis Sauri Nathan filed a

motion to dismiss this appeal for lack of jurisdiction, arguing that the judgment is

not appealable under Texas Government Code section 28.053.

      1
       See Tex. R. App. P. 47.4.
      In April 2012, when the underlying suit was filed in small claims court,

Texas Government Code section 28.053, which had been amended in 2009,

specifically provided that “[a] person may appeal the final judgment of the county

court or county court at law on the appeal to the court of appeals.” See Act of

June 1, 2009, 81st Leg., R.S., ch. 1351, §§ 9, 14, 15, 2009 Tex. Gen. Laws

4273, 4274, 4282, repealed by Act of June 29, 2011, 82nd Leg., 1st C.S., ch. 3,

§ 5.06, 2011 Tex. Sess. Law Serv. 116, 135 (abolishing all small claims courts

effective May 1, 2013).2 Applying the proper version of section 28.053(d) of the

Texas Government Code, which was in effect at the time the underlying case

was filed, we hold that we have jurisdiction over Appellant’s appeal. See id.;

Emesowum v. Morgan, No. 14-13-00397-CV, 2014 WL 3587385, at *1 n.1 (Tex.

App.—Houston [14th Dist.] July 22, 2014, pet. dism’d) (mem. op.) (stating that

pursuant to 2009 changes to Texas Government Code section 28.053, pro se

appellant timely filed appeal from a county court at law’s judgment following a de

novo appeal from a small claims court’s judgment); cf. Schull v. Seahorse Pools

& Spas, No. 02-09-00431-CV, 2010 WL 213647, at *1 (Tex. App.—Fort Worth

Jan. 21, 2010, no pet.) (mem. op.) (dismissing for want of jurisdiction appeal from

lawsuit originally filed in small claims court in July 2008, but noting that

legislature amended section 28.053(d) in 2009 to confer jurisdiction on appellate



      2
       The legislature later extended the date for abolishing all small claims
courts to August 31, 2013.

                                        2
court to review a county court at law’s judgment following a de novo appeal from

small claims court).

      We therefore DENY Appellee’s motion to dismiss this appeal and ORDER

that his Appellee’s brief remains due July 6, 2015, pursuant to our order of June

4, 2015.

      The clerk of this court is directed to transmit a copy of this memorandum

opinion and order to Appellant, the attorneys of record, the trial court, the court

reporter, and the trial court clerk.

                                                   PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: July 2, 2015




                                        3